The application for leave to appeal the April 10, 2018 judgment of the Court of Appeals and the motion for miscellaneous relief are considered. The motion for miscellaneous relief is GRANTED in part. On order of the Court, it appearing to this Court that the case of W A Foote Mem. Hosp. v. Mich. Assigned Claims Plan (Docket No. 156622) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.